Title: From David Cobb to Rachel Holly, 3 July 1782
From: Cobb, David
To: Holly, Rachel


                  
                     Madm
                  Head Quarters July 3d 1782
                  I am directed by the Commander in Chief to acknowledge the receipt of your Letter of the 21st ulto and to inform you, that he has no objection to your visiting your distressed Son, who is a prisoner at N.York, if permission is obtained from Govr Trumbull for you, & you pass by the way of Dobbs Ferry on the North River; this being the only Post by which any communications are permitted with the Enemy.
                  
               